Title: To James Madison from John Mitchell, 19 July 1805 (Abstract)
From: Mitchell, John
To: Madison, James


          § From John Mitchell. 19 July 1805, Havre. “Since I had the honor to Write you, this port has daily diminished in Consequence, from the effect of the Blockade, Commerce has totally desert⟨e⟩;d it.
          “The Armed Vessells fitted out here have all saild & arrived safe at their destination, (Boulogne) not a merchant Vessell has entered, Fecamp & Dieppe are Watched with equal strictness; that, I have no return to make from either place.
          “Cherbourg remains open, I had directed returns to be forwarded from that to the end of the year. But I am Informed by Mr. Liaise My Substitute there that Mr. Barnet had appeard and taken from Him his register & Seal. And placed them with a Mr. Chanterenne from Him sir I presume you will receive the returns. Desirous to avoid all and evry difficulty I have passed over this Action of Mr. Barnet—and request you will favor Me with your opinion how far I have a right to Act. From the printed instructions I thought I had Authority to & that it was my Duty to name an Agent Where there was None & Where one was become Necessary from the Circomstance from Mr. Barnets Ideas—I may be called on tomorrow for My Register & Seals & My appointment be thus taken away; this I presume is not the intention of Goverment or, I should Not have received a Commission a Year after Mr. Barnet had His. Your Opinion will direct Me, it shall be strictly followed. If it is the intention in that way to remove me—it shall be Complyed with & When our Goverment will pleace to Confer on Me an other Appointment I will endeavor to deserve it by executing to the best of My Abilities.”
        